                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                                EASTERN DIVISION

    RICKY THOMAS, JR.,

                 Plaintiff,                              No. C18-2038-LTS

    vs.
                                                        MEMORANDUM
    ANDREW M. SAUL, Commissioner of                   OPINION AND ORDER
    Social Security,1

                 Defendant.
                              ___________________________

          Plaintiff Ricky Thomas, Jr., seeks judicial review of a final decision of the
Commissioner of Social Security (Commissioner) denying his application for disability
insurance benefits (DIB) under Title II of the Social Security Act, 42 U.S.C. § 401 et
seq. (Act).     Thomas argues that (1) the ALJ’s step five determination is not supported
by substantial evidence, (2) the ALJ did not provide good reasons for rejecting the
opinions of mental health treatment providers and consultative examiners and (3) the case
should be remanded because the ALJ’s appointment was unconstitutional.            For the
reasons discussed herein, the Commissioner’s decision will be reversed and this case will
be remanded for further proceedings.


                 I.     FACTUAL AND PROCEDURAL BACKGROUND
          Thomas was born on March 29, 1977, and was 35 years old on the amended
alleged disability onset date. He has a high school education and previously worked as
a customer service representative, furniture mover and in security. Thomas’ impairments



1
  Andrew M. Saul was sworn in as Commissioner of Social Security on June 17, 2019. Pursuant
to Federal Rule of Civil Procedure 25(d), he has been substituted for Acting Commissioner
Nancy A. Berryhill as the defendant in this suit.
include disorder of the spine, obesity, degenerative joint disease of the right ankle and
“Achilles tenodinitis [sic], anxiety, PTSD, depressive disorder NOS, diabetes, peripheral
neuropathy [and] hypertension.” Doc. No. 11 at 2.
       Thomas filed his application for DIB on September 29, 2014, and for SSI on
December 8, 2016, alleging an onset date of February 15, 2013, which he later amended
to September 23, 2014. After his claim was denied initially and on reconsideration,
Administrative Law Judge (ALJ) Raymond L. Souza conducted a hearing on March 7,
2017. After Thomas was sent to physical and psychiatric consultative examinations, the
ALJ conducted a second hearing on August 11, 2017. During the second hearing,
Thomas testified that nothing had changed with his physical or mental health condition.
AR 31. The ALJ denied Thomas’ claim on September 8, 2017. Thomas submitted a
timely request for review by the Appeals Council, which was denied on April 17, 2018.
Thomas then filed a complaint (Doc. No. 4) in this court, seeking review of the
Commissioner’s decision. The issues are fully briefed and ready for decision.


     II.    DISABILITY DETERMINATIONS AND THE BURDEN OF PROOF
       A disability is defined as “the inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), accord 1382c(a)(3)(A);
20 C.F.R. § 404.1505. A claimant has a disability when, due to his physical or mental
impairments, the claimant “is not only unable to do his previous work but cannot,
considering his age, education, and work experience, engage in any other kind of
substantial gainful work which exists . . . in significant numbers either in the region
where such individual lives or in several regions of the country.”            42 U.S.C. §§
423(d)(2)(A), 1382c(a)(3)(B). If the claimant is able to do work which exists in the
national economy but is unemployed because of inability to get work, lack of
opportunities in the local area, economic conditions, employer hiring practices or other
                                              2
factors, the ALJ will still find the claimant not disabled. 20 C.F.R. § 404.1566(c)(1)-
(8).
       To determine whether a claimant has a disability within the meaning of the Act,
the Commissioner follows the five-step sequential evaluation process outlined in the
regulations. Id. § 404.1520; see Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007).
First, the Commissioner will consider a claimant’s work activity. If the claimant is
engaged in substantial gainful activity (SGA), then the claimant is not disabled. 20
C.F.R. § 404.1520(a)(4)(i). “Substantial” work activity involves physical or mental
activities. “Gainful” activity is work done for pay or profit. 20 C.F.R. § 404.1572(a).
       Second, if the claimant is not engaged in SGA, the Commissioner looks to see
“whether the claimant has a severe impairment that significantly limits the claimant’s
physical or mental ability to perform basic work activities.” Dixon v. Barnhart, 353
F.3d 602, 605 (8th Cir. 2003). “An impairment is not severe if it amounts only to a
slight abnormality that would not significantly limit the claimant’s physical or mental
ability to do basic work activities.”    Kirby, 500 F.3d at 707; see 20 C.F.R. §§
404.1520(c), 404.1521(a).
       The ability to do basic work activities is defined as having “the abilities and
aptitudes necessary to do most jobs.” 20 C.F.R. § 404.1521(b). These abilities and
aptitudes include (1) physical functions such as walking, standing, sitting, lifting,
pushing, pulling, reaching, carrying or handling; (2) capacities for seeing, hearing and
speaking; (3) understanding, carrying out and remembering simple instructions; (4) use
of judgment; (5) responding appropriately to supervision, co-workers and usual work
situations; and (6) dealing with changes in a routine work setting.              Id. §
404.1521(b)(1)(6); see Bowen v. Yuckert, 482 U.S. 137, 141 (1987). “The sequential
evaluation process may be terminated at Step Two only when the claimant’s impairment
or combination of impairments would have no more than a minimal impact on her ability
to work.” Page v. Astrue, 484 F.3d 1040, 1043 (8th Cir. 2007) (internal quotation marks
omitted).
                                           3
         Third, if the claimant has a severe impairment, then the Commissioner will
determine its medical severity.        If the impairment meets or equals one of the
presumptively disabling impairments listed in the regulations, then the claimant is
considered disabled regardless of age, education and work experience. 20 C.F.R. §§
404.1520(a)(4)(iii), 404.1520(d); see Kelley v. Callahan, 133 F.3d 583, 588 (8th Cir.
1998).
         Fourth, if the claimant’s impairment is severe, but it does not meet or equal one
of the presumptively disabling impairments, then the Commissioner will assess the
claimant’s residual functional capacity (RFC) and the demands of her past relevant work.
If the claimant cannot do her past relevant work, then she is considered disabled. 20
C.F.R. §§ 404.1520(a)(4)(iv), 404.1545(a)(4). Past relevant work is any work the
claimant has done in the 15 years prior to their application, that was substantial gainful
activity and lasted long enough for the claimant to learn how to do it.               Id. §
404.1560(b)(1). “RFC is a medical question defined wholly in terms of the claimant’s
physical ability to perform exertional tasks or, in other words, what the claimant can still
do despite his or her physical or mental limitations.” Lewis v. Barnhart, 353 F.3d 642,
646 (8th Cir. 2003) (internal quotation marks omitted); see 20 C.F.R. § 404.1545(a)(1).
The claimant is responsible for providing the evidence the Commissioner will use to
determine claimant’s RFC, but the Commissioner is responsible for developing the
claimant’s “complete medical history, including arranging for a consultative
examination(s) if necessary, and making every reasonable effort to help [the claimant]
get medical reports from [the claimant’s] own medical sources.”              20 C.F.R. §
404.1545(a)(3). The Commissioner also will consider certain non-medical evidence and
other evidence listed in the regulations. Id. If a claimant retains enough RFC to perform
past relevant work, then the claimant is not disabled. Id. § 404.1520(a)(4)(iv).
         Fifth, if the claimant’s RFC as determined in Step Four will not allow the claimant
to perform past relevant work, then the burden shifts to the Commissioner to show that
there is other work that the claimant can do, given the claimant’s RFC as determined at
                                              4
Step Four, and his or her age, education, and work experience. See Bladow v. Apfel,
205 F.3d 356, 358-59 n.5 (8th Cir. 2000). The Commissioner must show not only that
the claimant’s RFC will allow him to make the adjustment to other work, but also that
other work exists in significant numbers in the national economy. Eichelberger v.
Barnhart, 390 F.3d 584, 591 (8th Cir. 2004); 20 C.F.R. § 404.1520(a)(4)(v). If the
claimant can make the adjustment, then the Commissioner will find the claimant is not
disabled. 20 C.F.R. § 404.1520(a)(4)(v). At Step Five, the Commissioner has the
responsibility of developing the claimant’s complete medical history before making a
determination about the existence of a disability. Id. § 404.145(a)(3).     The burden of
persuasion to prove disability remains on the claimant. Stormo v. Barnhart, 377 F.3d
801, 806 (8th Cir. 2004).
       If after these five steps the ALJ has determined the claimant is disabled, but there
is medical evidence of substance use disorders, the ALJ must decide if that substance use
is a contributing factor material to the determination of disability.      42 U.S.C. §§
423(d)(2)(C). The ALJ must then evaluate the extent of the claimant’s limitations without
the substance use. Id. If the limitations would not be disabling, then the disorder is a
contributing factor material to determining disability and the claimant is not disabled. 20
C.F.R. § 404.1535.


                             III.   THE ALJ’S FINDINGS
       The ALJ found that Thomas last met the insured status requirements of the Social
Security Act on December 31, 2014 and had not engaged in substantial gainful activity
since September 23, 2014. AR 12. He found that Thomas suffered from the following
severe impairments: “disorder of the spine, obesity, degenerative joint disease of the
right ankle and Achilles tenodinitis [sic], anxiety, PTSD, depressive disorder NOS,
diabetes, peripheral neuropathy [and] hypertension” but found they did not meet or
medically equal the severity of listed impairments in 20 C.F.R. §§ 404.1520(d),
404.1525, 404.1526, 416.920(d), 416.925 and 416.926. AR 12–13.
                                            5
       Therefore, at step four the ALJ found Thomas had a residual functional capacity
(RFC) to:
         [P]erform sedentary work as defined in 20 CFR 404.1567(a) and
       416.967(a) except he must have the option to set or stand alternatively at
       will provided that he would not be off task more than 8% of the work
       period. He can never climb ladders, ropes or scaffolds and occasionally
       climb stairs/ramps, stoop, crouch, kneel, and crawl. He can frequently
       handle (gross manipulation) and finger (fine manipulation) bilaterally. He
       should have no exposure to extreme cold, excessive vibration, hazardous
       machinery, or unprotected heights. He is able to remember, understand
       and carry out simple and routine instructions and tasks consistent with SVP
       levels 1 and 2 type jobs. He should have no strict production quotas with
       an emphasis on per shift rather than per hour basis.

AR 15. The ALJ found based on that RFC that Thomas could not perform any past
relevant work. AR 18. However, he found that based on Thomas’ age, education, work
experience and RFC there are jobs that exist in significant numbers in the national
economy that Thomas can perform. AR 19. The ALJ relied on the testimony of the
vocational expert (VE) to support that finding. AR 19–20. The ALJ concluded that
Thomas was not under a disability, as defined in the Act at any time from the amended
alleged onset date through the date of his decision. AR 20.


                 IV.    THE SUBSTANTIAL EVIDENCE STANDARD
       The Commissioner’s decision must be affirmed “if it is supported by substantial
evidence on the record as a whole.” Pelkey v. Barnhart, 433 F.3d 575, 577 (8th Cir.
2006); see 42 U.S.C. § 405(g) (“The findings of the Commissioner of Social Security as
to any fact, if supported by substantial evidence, shall be conclusive . . . .”). “Substantial
evidence is less than a preponderance, but enough that a reasonable mind might accept
as adequate to support a conclusion.” Lewis, 353 F.3d at 645. The Eighth Circuit Court
of Appeals explains the standard as “something less than the weight of the evidence and
[that] allows for the possibility of drawing two inconsistent conclusions, thus it embodies
a zone of choice within which the [Commissioner] may decide to grant or deny benefits
                                              6
without being subject to reversal on appeal.” Culbertson v. Shalala, 30 F.3d 934, 939
(8th Cir. 1994).
      In determining whether the Commissioner’s decision meets this standard, the court
considers “all of the evidence that was before the ALJ, but it [does] not re-weigh the
evidence.” Wester v. Barnhart, 416 F.3d 886, 889 (8th Cir. 2005). The court considers
both evidence that supports the Commissioner’s decision and evidence that detracts from
it. Kluesner v. Astrue, 607 F.3d 533, 536 (8th Cir. 2010). The court must “search the
record for evidence contradicting the [Commissioner’s] decision and give that evidence
appropriate weight when determining whether the overall evidence in support is
substantial.” Baldwin v. Barnhart, 349 F.3d 549, 555 (8th Cir. 2003) (citing Cline v.
Sullivan, 939 F.2d 560, 564 (8th Cir. 1991)).
      In evaluating the evidence in an appeal of a denial of benefits, the court must apply
a balancing test to assess any contradictory evidence. Sobania v. Sec’y of Health &
Human Servs., 879 F.2d 441, 444 (8th Cir. 1989). The court, however, does not
“reweigh the evidence presented to the ALJ,” Baldwin, 349 F.3d at 555 (citing Bates v.
Chater, 54 F.3d 529, 532 (8th Cir. 1995)). Nor does the court “review the factual record
de novo.” Roe v. Chater, 92 F.3d 672, 675 (8th Cir. 1996) (citing Naber v. Shalala, 22
F.3d 186, 188 (8th Cir. 1994)). Instead, if, after reviewing the evidence, the court finds
it “possible to draw two inconsistent positions from the evidence and one of those
positions represents the Commissioner’s findings, [the court] must affirm the
[Commissioner’s] denial of benefits.” Kluesner, 607 F.3d at 536 (quoting Finch v.
Astrue, 547 F.3d 933, 935 (8th Cir. 2008)). This is true even in cases where the court
“might have weighed the evidence differently.” Culbertson, 30 F.3d at 939 (quoting
Browning v. Sullivan, 958 F.2d 817, 822 (8th Cir. 1992)). The court may not reverse
the Commissioner’s decision “merely because substantial evidence would have supported
an opposite decision.” Baker v. Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984); see Goff
v. Barnhart, 421 F.3d 785, 789 (8th Cir. 2005) (“[A]n administrative decision is not
subject to reversal simply because some evidence may support the opposite conclusion.”).
                                            7
                                       V.      DISCUSSION
A.        Vocational Expert testimony
          An ALJ has the burden of proving there are jobs in the national economy the
claimant can perform. See Gieseke v. Colvin, 770 F.3d 1186, 1189 (8th Cir. 2014); Goff
v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005). “In making this determination the ALJ
may rely on testimony by a VE that is ‘based on a correctly phrased hypothetical question
that captures the concrete consequences of a claimant’s deficiencies.’” Gieseke, 770 F.3d
at 1189 (quoting Cox v. Astrue, 495 F.3d 614, 620 (8th Cir. 2007)).
          Thomas contends that the ALJ’s step five denial of benefits is not supported by
substantial evidence because the hypothetical given to the VE was flawed.2 Doc. No. 12
at 3. Thomas argues there is a conflict between the VE’s testimony that a person who is
not off task more than 10% of the “work period” could maintain employment and the
VE’s testimony that a person who took additional breaks every hour for five minutes
could not maintain competitive employment. Id.
          The Commissioner argues that because the VE responded to a hypothetical that
was almost identical (and even more restrictive than) the ultimate RFC, the VE’s response
provides substantial evidence at step five. Doc. No. 13 at 17. The Commissioner argues
that the “time off task restriction” and the “break restriction” are two separate issues and
do not present a conflict that must be resolved. Id. at 20–21.
          At the second ALJ hearing the ALJ posed, in relevant part3 the following
hypothetical:



2
  Thomas also alleges, in a footnote, that there are “issues with two of the three jobs” the VE
relied on. Doc. No. 12 at 4 n.4. But he states that his brief “focuses on the clearer error the
ALJ made” regarding the “off task” limitations. Id. I find that Thomas’ arguments as to the
job listings are undeveloped and, therefore, need not be addressed. See Aulston v. Astrue, 277
F. App’x 663, 644 (8th Cir. 2008) (declining to consider a claimant’s undeveloped argument).
3
    Other restrictions in the hypothetical included:

                                                   8
      And what I’d like to do now is assume a person of the claimant’s age,
      education and work experience who is able to do sedentary work with a
      set/stand option on, the person could sit or standing alternatively at will
      provided the person is not off task by more than 10% of the work period .
      . . . Could that person perform their past work?

      A.     No.

      Q.     Would there be any other work within the national economy for such
      an individual?

AR 37. The VE responded that the person could perform the jobs of document preparer,
order clerk and final assembler. Id. This exchange followed:
      Q.     Same individual, same limitation except that the person would be off
      task by 15% of the day in addition to regularly scheduled breaks. Would
      that preclude work at all exertional levels?

      A.     Yes

AR 37–38.
      Thomas’ counsel then presented the following hypothetical:
      And if in addition to normal work breaks the person needed to take an
      additional break every hour of five minutes and they were not on task during
      that time is competitive employment still possible in [the jobs of document
      preparer, order clerk and final assembler]?




      “no climbing of ladders, ropes, or scaffolds, occasional climbing of ramps and
      stairs, occasional stooping, crouching, kneeling, and crawling, no exposure to
      extreme cold, no exposure to excessive vibration, with no use of hazardous
      machinery, that’s unshielded moving machinery, as well as all exposure to
      unprotected heights, able to remember, understand, and carry out simple and
      routine instructions and tasks consistent with SVP levels 1 and 2 type jobs, with
      no strict production quota with the emphasis being on a per shift rather than a per
      hour basis.”

AR 37.
                                              9
AR 38. The VE answered that the person would not be able to maintain competitive
employment. Ultimately, the ALJ found that Thomas would not be off task more than
8% of the work period.
       The Commissioner argues that “10 percent time off task” is related to sitting or
standing at will and not related to scheduled work breaks. Doc. No. 13 at 19. That is
not entirely clear, especially considering the ALJ’s second hypothetical that specifically
tied the 15% time off task to regularly scheduled breaks. It is also not clear if “work
period” refers to a full 8-hour work day or the period of time between breaks.
       Thomas concedes that, generally, because the RFC limitation is less limiting than
the hypothetical questions there is no issue unless the VE’s testimony contradicted itself.
Doc. No. 12 at 4. If the “10% off task” restriction equates to the “5-minute break every
hour restriction” then the VE’s testimony conflicts with the ALJ’s hypothetical and is
unreliable. A person who is off task for 10% of an hour is off task for 6 minutes of that
hour, which is more time off-task than the “5-minute break” hypothetical proposed by
Thomas’ counsel, which the VE said would preclude competitive work.
       The ALJ’s second hypothetical referred to “15% of the day,” rather than the hour.
A person off task 10% of an 8-hour work day is off-task for 48 minutes. A break of five
minutes every hour in an 8-hour work day would equal 40 minutes a day. A person off
task 8% of the work day is off task for approximately 38 minutes of the day.
       While it is possible that the “10% off-task” is tied to sitting and standing, but not
to breaks, it is not explicit and neither the ALJ nor the VE clarified the issue. Nor did
they distinguish the work period to which the “off-task” assessment referred. In either
situation, it appears the VE contradicted himself by saying there was competitive work
for someone who was off task 10% of the time but there was not competitive work for
someone who took additional 5-minute breaks every hour. I find that the VE’s testimony




                                            10
is contradictory and, without explanation, cannot support the ALJ’s step-five
determination that there are jobs in the national economy that Thomas could perform.4


B.     Medical opinions
       Medical opinions can come from a treating source, an examining source or a non-
treating, non-examining source (typically a state agency medical consultant who issues
an opinion based on a review of medical records). Medical opinions from treating
physicians are usually entitled to substantial weight. Singh v. Apfel, 222 F.3d 448, 452
(8th Cir. 2000). A treating physician’s opinion “does not automatically control or obviate
the need to evaluate the record as [a] whole.” Leckenby v. Astrue, 487 F.3d 626, 632
(8th Cir. 2007). Nonetheless, if the ALJ finds that a treating physician’s medical opinion
as to the nature and severity of the claimant’s impairment is “well-supported by medically
acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the
other substantial evidence in [the claimant’s] record, [the ALJ] will give it controlling
weight.” 20 C.F.R. § 416.927(c)(2). “When an ALJ discounts a treating physician’s
opinion, he should give good reasons for doing so.” Brown v. Astrue, 611 F.3d 941,
951–52 (8th Cir. 2010). However, a treating physician’s conclusion that an applicant is
“disabled” or “unable to work” addresses an issue that is reserved for the Commissioner
and therefore is not a “medical opinion” that must be given controlling weight. Ellis v.
Barnhart, 392 F.3d 988, 994 (8th Cir. 2005).
       “The opinions of non-treating practitioners who have attempted to evaluate the
claimant without examination do not normally constitute substantial evidence on the
record as a whole.” Shontos v. Barnhart, 328 F.3d 418, 427 (8th Cir. 2003). This does
not mean, however, that such opinions are to be disregarded. Indeed, “an ALJ may


4
  I acknowledge that the RFC includes the least restrictive time off-task amount. But the VE
testified that the next closest time off-task would preclude employment and, without clarification,
there is confusion on whether the 8% off-task restriction would allow the claimant to engage in
the jobs listed.

                                                11
credit other medical evaluations over that of the treating physician when such other
assessments are supported by better or more thorough medical evidence.” Prosch v.
Apfel, 201 F.3d 1010, 1014 (8th Cir. 2000) (internal quotations and citations omitted).
Unless a treating source’s opinion is given controlling weight, the ALJ “must explain in
the decision the weight given to the opinions of a State agency medical or psychological
consultant.” 20 C.F.R. § 44.1527(e)(2)(ii). In the middle of the spectrum are opinions
from consultative examiners who are not treating sources but who examined the claimant
for purposes of forming a medical opinion.        Normally, the opinion of a one-time
consultative examiner will not constitute substantial evidence, especially when
contradicted by a treating physician’s opinion. Cantrell v. Apfel, 231 F.3d 1104, 1107
(8th Cir. 2000). Ultimately, it is the ALJ’s duty to assess all medical opinions and
determine the weight to be given these opinions. See Finch, 547 F.3d at 936 (“The ALJ
is charged with the responsibility of resolving conflicts among medical opinions.”); Estes
v. Barnhart, 275 F.3d 722, 725 (8th Cir. 2002) (“[i]t is the ALJ’s function to resolve
conflicts among ‘the various treating and examining physicians.’”) (citing Bentley v.
Shalala, 52 F.3d 784, 785–87 (8th Cir. 1995)).
      Thomas argues that the ALJ did not provide good reasons for rejecting the medical
opinions in the record asserting that Thomas required a supervisor limitation. Doc. No.
12 at 6–7.    The Commissioner argues that substantial evidence supports the RFC
limitations and the ALJ properly weighed the opinions from non-treating medical sources.
Doc. No. 13 at 8.


      1.     Joint opinion of Vicki Boling, ARNP and Joyce Andresen, LISW
      Thomas argues that the ALJ rejected this opinion without identifying particular
records with which their opinions were inconsistent.         Doc. No. 12 at 7.        The
Commissioner contends that the evidence as a whole did not support Boling’s and
Andresen’s joint opinion. Doc. No. 13 at 11. The Commissioner points out that Boling
and Andresen are only “other sources” and cannot provide medical opinions entitled to
                                           12
controlling weight. Id. at 12. The Commissioner argues that the ALJ did discuss
inconsistent records. Id.
       The ALJ gave this opinion little weight because it is not well-supported or
consistent with the record. AR 18. He also gave it little weight because both Boling and
Andresen are not considered acceptable medical sources, and the alleged limitations are
“vaguely stated, rather than providing useful, function-by-function assessment of what
the claimant can and cannot do.” Id.
       Inconsistency with the record is a good reason not to give controlling weight to
medical opinions. See Stormo v. Barnhart, 377 F.3d 801, 805–06 (8th Cir. 2004)
(opinions from treating sources may be “given less weight if they are inconsistent with
the record as a whole”); Kinzebach v. Berryhill, No. 16-CV-2114-LRR, 2018 WL
1023600 at *4 (N.D. Iowa, Jan. 19, 2018). The question is whether the reasons are
supported by substantial evidence.
       Boling’s and Andresen’s joint opinion stated that they have been treating Thomas
at least once a month since January 2012. AR 902. They had been treating him for
depression and anxiety after two car accidents. Id. They noted that Thomas reported
problems with concentration, memory, focus, handling stress, needing reassurance and
guidance, isolation, and social settings because of a lack of confidence and financial
issues. Id. However, the opinion itself does not provide any evaluations of Thomas’
functional ability.
       The ALJ discussed other medical evidence in the record pertaining to Thomas’
mental impairments, even if he did not detail every inconsistency.5 See AR 16–18. The
mental medical source statement form from Andresen had an empty section for clinical
findings. AR 666. It noted that Thomas did respond well to medication management



5
  The ALJ also discussed the extensive medical records pertaining to Thomas’ physical
impairments. AR 16. However, Thomas did not object to the ALJ’s findings with respect to
physical limitations.

                                          13
and supportive therapy. Id. Thomas had “limited but satisfactory” ability to understand,
remember and carry out simple instructions, make simple work-related decisions and
ask simple questions or ask for help. AR 668. Thomas only had moderate difficulty in
maintaining social functioning. AR 670. Throughout her treatment notes, Andresen
stated that Thomas had appropriate insight, judgment, thought content, thought process
and concentration with no significant changes noted during the course of treatment. AR
499, 502, 510, 515, 517, 537, 545–46, 555, 557, 563, 578, 907, 911, 916, 919, 927,
947, 975, 1255. It is true that Thomas reported “ups and downs” (AR 502, 528, 533,
908) but the social functioning limitations and mental status examinations did not
significantly change.
      Boling’s treatment progress notes also indicate, inconsistent with the joint
opinion, that Thomas had fair concentration and motivation, adequate memory, normal
thought process and good judgment and insight. AR 531, 540, 548, 559, 574, 586, 968,
979. Other medical records indicate his memory was intact (AR 406, 450, 627, 633,
639, 646, 652) and his judgment and thought content was normal (AR 400, 406, 423,
443, 450, 463, 639, 646, 652, 889, 1028, 1068, 1122, 1148). Additional medical
records show that his limitations in concentration are moderate, but all other limitations
are mild and he is not significantly limited socially. AR 68. Thomas himself indicated
that he “gets along okay with authority figures.” Id., AR 250, 259.
      The ALJ’s reason for not giving Boling’s and Andresen’s opinion significant
weight is that it was inconsistent with the record and not well supported. I find this
reason and the resulting RFC are supported by substantial evidence. The inconsistencies
in the record show that Thomas only had mild/moderate to no limitations in social
functioning, he got along with some supervisors and was able to interact with his
providers in an appropriate manner. While Thomas may have had some “ups and
downs” his mental status exams remained consistent throughout his treatments. The
court may not reverse the ALJ’s decision simply because it may have reached a different
conclusion or because substantial evidence supports a contrary conclusion. Fentress v.
                                           14
Berryhill, 854 F.3d 1016, 1021 (8th Cir. 2017). I find there is substantial evidence in
the record to support the reasons the ALJ gave for not attributing substantial weight to
other examining medical source opinions.


      2.     Dr. Christine Guevara, Ph.D.
      Thomas contends that the ALJ gave no reason for rejecting the supervisor
limitation portion of Dr. Guevara’s opinion, even though the ALJ gave great weight to
the opinion. Doc. No. 12 at 7. The Commissioner argues that the checklist form
indicating moderate impairment in an ability to interact appropriately with supervisors
contradicts her own examination records where she stated Thomas had “mild to no
impairment” in the same ability. Doc. No. 13 at 8. The Commissioner contends that it
was proper to give great weight to the overall opinion, but not include the supervisor
limitation because it was inconsistent with her own records, Thomas’ daily activities and
other evidence in the record. Id. at 9–10.
      The ALJ gave this opinion significant weight “to the extent it is consistent with
the RFC because they are well-supported and consistent with the record.” AR 17. Dr.
Guevara conducted a one-time examination for a disability determination. AR 1127.
Thomas presented with a depressed and anxious mood, but his social judgment was intact,
his attention moderately compromised, and his memory mildly affected. AR 1129. He
had no impairments in his ability to understand instructions, procedures or locations. AR
1131. More significantly, Dr. Guevara noted “mild to no impairment” in his ability to
interact appropriately with supervisors, co-workers or the public.       AR 1131.      A
checkmark box on the same form indicated a “moderate limitation” in his ability to
appropriately interact with supervisors, no limitation in his ability to appropriately
interact with the public and no limitation in responding to work situations or changes.
AR 1134.
      Dr. Guevara detailed an incident that she opined was the source of Thomas’
anxiety. She indicated that Thomas suffered from a hostile work environment as a result
                                             15
of harassment from a supervisor while Thomas worked at a school. AR 1127. But her
statements regarding Thomas’ job after the school, at a Rent-A-Center, do not indicate
any issues with supervisors. AR 1130. The rest of her opinion indicates that he has no
limitation in interacting appropriately with public and mild to no impairment in interacting
with supervisors, despite the one incident in his past, which is consistent with the rest of
the medical evidence as detailed above. Therefore, along with the medical records
previously discussed, I find substantial evidence supports the ALJ’s decision not to
include a social functioning limitation with respect to supervisors in Thomas’s RFC.


C.     Appointments Clause challenge
       Thomas argues that the case should be remanded because the ALJ was an inferior
officer who was not appointed in compliance with the Appointments Clause. Doc. No.
12 at 8, 17–21. Thomas did not raise this argument in front of the ALJ, but argues that
it is timely because there is no ALJ issue exhaustion and even if there was, the
constitutional claims exception and the futility exception apply. Id. at 10–15. In the
alternative, Thomas argues that I should exercise discretionary review authority for an
untimely Appointments Clause challenge. Id. at 15. The Commissioner argues that at
no point in the administrative process did Thomas raise this claim and this court has
repeatedly rejected similar Appointments Clause challenges. Doc. No. 13 at 24.
       Thomas does not argue that this case presents any factual or procedural differences
from other cases that have previously been addressed by this court where the court has
ruled in favor of the Commissioner on similar arguments. See White v. Comm’r of Soc.
Sec., No. C18-2005-LTS, 2019 WL 1239852, at *4 (N.D. Iowa Mar. 19, 2019), Stearns
v. Berryhill, No. 17-CV-20131-LTS, 2018 WL 4380984, at *6 (N.D. Iowa Sept. 14,
2018); Davis v. Comm’r of Soc. Sec., No. 17-CV-80-LRR, 2018 WL 4300505, at *8–9
(N.D. Iowa Sept. 10, 2018). Stearns, in particular, addresses the same arguments that
Thomas raises in his brief. See Stearns, 2018 WL 4380984 at *4-*5 (addressing the lack
of issue exhaustion in social security appeals and the futility exception). I find nothing
                                            16
in Thomas’ arguments that compels me to amend my analysis of this issue in prior cases.
Because Thomas did not raise an Appointments Clause issue before or during the ALJ’s
hearing or before the ALJ’s decision became final, he has forfeited the issue for
consideration on judicial review.     However, because I find the decision should be
remanded for reconsideration of the VE’s testimony, Thomas will not be precluded from
raising an Appointments Clause challenge on remand. See Dyslin v. Comm’r of Soc.
Sec., No. 18-CV-0014-LTS, 2019 WL 2219004 at *14 (N.D. Iowa Feb. 22, 2019);
Anderson v. Comm’r of Soc. Sec., No. 18-cv-24-LRR, 2019 WL 1212127, at *5 (N.D.
Iowa Feb. 19, 2019).


                                VI.       CONCLUSION
      For the reasons set forth herein:
      1.     The Commissioner’s determination that Thomas was not disabled is
      reversed and this matter is remanded to the Commissioner for further proceedings
      consistent with this opinion.
      2.     Judgment shall enter against the Commissioner and in favor of Thomas.
      3.     If Thomas wishes to request an award of attorney’s fees and costs under the
      Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412, an application may be
      filed up until 30 days after the judgment becomes “not appealable,” i.e. 30 days
      after the 60-day time for appeal has ended. See Shalala v. Schaefer, 509 U.S.
      292, 296 (1993); 28 U.S.C. §§ 2412(d)(1)(B), (d)(2)(G).


      IT IS SO ORDERED.
      DATED this 6th day of September, 2019.




                                          ________________________________
                                          Leonard T. Strand, Chief Judge

                                            17
